756 N.W.2d 85 (2008)
Brian POTTER, Plaintiff-Appellee,
v.
Kristyn H. MURRY, M.D., and Huron Valley Radiology, P.C., Defendants-Appellants, and
St. Joseph Mercy Hospital Ann Arbor, d/b/a Trinity Health-Michigan, Richard C. McLeary, M.D., Gary Augustyn, M.D., Robert Domeier, D.O., and Emergency Physicians Medical Group, P.C., Defendants.
Docket Nos. 136338, 136339. COA Nos. 262529, 263538.
Supreme Court of Michigan.
October 1, 2008.

Order
On order of the Court, the application for leave to appeal the March 20, 2008 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Potter v. Murry (Docket No. 136336) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.